DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 09/26/2018 has been entered and fully considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-5, 7-10, and 15-20) in the reply filed on 01/05/2021 is acknowledged.

Response to Amendment
The amendment of 01/05/2021 has been entered and fully considered by the examiner. Claim 1 has been amended. Claims 6 and 11-14 have been canceled. Claims 21-25 have been added. Claims 1-5, 7-10, and 15-25 are currently pending in the application with claims 1 and 21 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-5, 7-10, and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tissue" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantially" in claims 1 and claim 21 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification, drawings, and the claims fail to define what constitutes “substantially tangent” in claims 1 and 21. In other words, how much deviation from a perfect tangent is still considered to be acceptable as “substantially tangent” (?) As a result, the metes and bounds of the claim are not clear and the claim is considered to be indefinite. For the purposes of examination, it is assumed that the guidewire has to be completely tangent to the localization marker.
Claim 3 recites the limitation "the segment of the tracking wire" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear what the relationship is between the recited “the segment of the tracking wire” and “a proximal segment of the tracking wire” recited in claim 2 upon which claim 3 depends. For the purposes of examination, it is assumed that both terms are referring to the same thing.
Claim 4 recites the limitation "the coiled tracking wire" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 17 recites: “inserting a segment of the tracking wire into a lumen of a pusher”. The limitation is considered unclear and indefinite as it is not clear what is the relationship between “a segment of the tracking wire” recited in claim 17 and the “distal segment of a tracking wire”, “proximal segment of the tracking wire” or “another segment of the tracking wire”, and whether it is referring to one of these terms or a totally different segment is intended. For the purposes of examination and in light of the specification, it is assumed that the recited segment is the same as “the distal segment” of the tracking wire.
Claim 23 recites the limitation "the tissue" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the subject" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2, 5, 7-10, 22, 24, and 25 depend upon indefinite claims 1 and 21 and are therefore considered to be indefinite as well due to their dependency upon rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Fogarty et al. (U.S. Publication No. 2004/0168692) hereinafter “Fogarty”.
Regarding claim 1, Fogarty discloses a method of localizing tissue using a tissue localization device [see abstract of Fogarty], comprising: 
deploying a localization marker [locator element 200] from a delivery needle [see FIGS. 2 and 7a; deployment needle 300] of the tissue localization device [see FIG. 30] into the tissue of a subject [see [0214] and [0414]-[0416] of Fogarty], wherein the localization marker is coupled to a tracking wire [wire 290; see FIG. 3E and [0144]-[0145]] and wherein the localization marker is configured to curve into a partially- circular configuration [see FIGs. 3F-3H of Fogarty]; and 
exposing the tracking wire [see [0144] disclosing that the lead of the wire 290 extends out of the breast surface when the needle is retracted out and the locator element is placed in the tissue] by retracting the delivery needle out of the tissue of the subject [see [0225] and [0325] of Fogarty], wherein a distal segment of the tracking wire is configured to rotate relative to the localization marker when the localization marker and the tracking wire are deployed out of the delivery needle from a first alignment wherein the tracking wire is substantially tangent to the partially-circular configuration of the localization marker to a deployed alignment wherein the tracking wire aligns secant to the partially-circular configuration of the localization marker when the localization marker is deployed [see FIGS. 3E and 20A and [0144]; the cable/wire 290 is attached to the end of the loop and would be aligned secant (i.e. non-tangent) to the partial loop of the locator element after deployment].  
Regarding claim 2, Fogarty further discloses that a proximal segment of the tracking wire extends out of the tissue of the subject. see [0144] disclosing that the lead of the wire 290 extends out of the breast surface when the needle is retracted out and the locator element is placed in the tissue] 
Regarding claim 3, Fogarty further discloses coiling the segment of the tracking wire extending out of the tissue of the subject.[see [0372]; the proximal section of the wire /suture 290 is coiled; see FIG. 34]  
Regarding claim 4, Fogarty further discloses adhering the coiled tracking wire to a dermis of the subject [see FIG. 34 and [0372]].  
	Regarding claim 7, Fogarty further discloses that the tracking wire comprises multiple filaments assembled into a braided cable.[see [0144]; “the ends of the wire 290 are twisted together so than they can exit the boy in a unit rather than two separate wires”]  
Regarding claim 8, Fogarty further discloses translating [see [0225],[0344] and [0346] of Fogarty and FIG. 30] a slidable delivery control [release trigger 356] of the tissue localization device in a longitudinal direction along a handle of the tissue localization device[see [0346] of Fogarty and FIG. 30]  in order to deploy [see [0214] and [0414]-[0416] of Fogarty] the localization marker [locator element 200; see FIG. 2] out of the delivery needle [deployment tube 300; see [0184]]
Regarding claim 9, Fogarty further discloses retracting the localization marker into a needle lumen of the delivery needle after at least part of the localization marker is deployed out of the delivery needle [see [0225] of Fogarty].  
Regarding claim 10, Fogarty further discloses that at least a segment of the tracking wire resides within the needle lumen prior to deployment of the localization marker [see FIG. 3E and [0144]; the tracking wire 290 is attached to the end of the marker and while the marker is in the lumen, the wire 290 also resides within the lumen]
	Regarding claim 21, Fogarty further discloses a method of localizing tissue using a tissue localization device [see abstract and FIG. 30 of Fogarty], comprising:
 translating [see [0032], [210], and [0213] and FIG. 7A of Fogarty] a localization marker [locator element 200] of the tissue localization device [device of FIG. 30] through a needle lumen [see FIGS. 2 and 7A; deployment needle 300 comprises a lumen] of a delivery needle [deployment tube 300; see [0184]; the deployment tube can be a steal hypodermic needle] of the tissue localization device; 
deploying the localization marker out of the delivery needle [see [0214] and [0414]-[0416] of Fogarty]; and
 retracting the localization marker into the needle lumen after at least part of the localization marker is deployed out of the delivery needle [see [0214] and [0221] and [0325] disclosing that the localization marker can be retracted after partial deployment], 
4Appl. No. 16/142,920Docket No.: 8105.0015C3Response Dated January 5, 2021Examiner: Saboktakin, Marian Reply to Restriction Requirement of Nov. 5, 2020TC/A.U. 3793 wherein the localization marker is translatable [see [0032],[0210] and [0214] and FIGS. 7A-7C] and retractable before release of the localization marker from the tissue localization device [see [0213]-[0214] and [0221] of Fogarty], wherein the localization marker is configured to form into a partial-loop configuration when deployed out of the delivery needle [see FIGS. 3F-3H], and wherein the localization marker is coupled to a tracking wire [wire 290; see FIG. 3E and [0144]-[0145]] and the tracking wire is configured to rotate relative to the localization marker when the localization marker and the tracking wire are deployed out of the delivery needle from a first alignment wherein the tracking wire is substantially tangent to the partially-circular configuration of the localization marker to a deployed alignment wherein the tracking wire aligns secant to the partial-loop configuration of the localization marker upon release of the localization marker from the tissue localization device [see FIGS. 3E and FIG. 20A and [0144]; the cable/wire 290 is attached to the end of the loop and would be aligned secant (i.e. non-tangent) to the partial loop of the locator deice after deployment].  
Regarding claim 22, Fogarty further discloses translating the localization marker by translating a slidable delivery control [release trigger 356] of the tissue localization device in a first longitudinal direction along a handle of the tissue localization device [see [0225], [0344] and [0346] of Fogarty and FIG. 30]; and retracting the localization marker by translating the slidable delivery control in a second longitudinal direction opposite the first longitudinal direction.[see [0225] and [0325] of Fogarty]  
Regarding claim 23, Fogarty further discloses retracting the delivery needle out of the tissue of the subject, wherein retracting the delivery needle exposes the tracking wire. [see [014] disclosing that the lead of the wire 290 extends out of the breast surface when the needle is retracted out and the locator element has been placed in the tissue] 
Regarding claim 24, Fogarty further discloses translating the localization marker by translating a pusher [pusher element 730; see FIG. 2 and [0119]] in a first longitudinal direction within the needle lumen [see [0225] of Fogarty], wherein the localization marker is detachably coupled to the pusher [see [0119]; a thumbscrew or similar securing member 720 is used to attach the pusher to the locator element detachably (since it is a screw it can be opened)]; and retracting the localization marker by translating the pusher [pusher element 730; see FIG. 2 and [0119]] in a second longitudinal direction opposite the first longitudinal direction [see [0225] and [0325] of Fogarty].  
Regarding claim 25, Fogarty further discloses that the localization marker comprises a proximal frame portion and the proximal frame portion is configured to detachably interlock with a recess defined along the pusher.[see FIGs. 7B-C and [0217]; the proximal portion of the localization marker 210 can detachably interlock with a recess defined by the adjustable fasteners 720 in the pusher tube 730]



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty et al. (U.S. Publication No. 2004/0168692) hereinafter “Fogarty” in view of Bagaoisan et al. (U.S. Publication No. 2015/0174379) hereinafter “Bagaoisan”.
Regarding claim 5, Fogarty discloses the tracking wire [wire 290; see FIG. 3E and [0144]-[0145]].
Fogarty does not expressly disclose that at least part of the tracking wire is covered by a polymeric layer.
Bagaoisan, directed towards a localization device including a guide wire [see abstract of Bagaoisan] discloses that at least part of the tracking wire is covered by a polymeric layer [see [0125] of Bagaoisan]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tracking wire of Fogarty and cover at least part of it with a polymeric layer according to the teachings of Bagaoisan in order to give the outside of the tracking wire properties different from the core [see [0125] of Bagaoisan]
  Regarding claim 15, Fogarty discloses a method of preparing a tissue localization assembly [see abstract of Fogarty], comprising: 
threading a distal segment of a tracking wire through an aperture of a localization marker;[see [0145]; the wire is treaded through the eyelet of the localization marker]
3Appl. No. 16/142,920Docket No.: 8105.0015C3Response Dated January 5, 2021Examiner: Saboktakin, Marian Reply to Restriction Requirement of Nov. 5, 2020TC/A.U. 3793securing at least part of the distal segment to part of another segment of the tracking wire in between the distal segment and a proximal segment of the tracking wire at an attachment site along the tracking wire; [see FIG. 3E and [0145] of Fogarty; the distal end of the wire is secured to another non-distal section to create a secure placement] and
 Fogarty does not expressly disclose covering at least part of the tracking wire with a polymeric layer.
Bagaoisan, directed towards a localization device including a guide wire [see abstract of Bagaoisan] discloses covering at least part of the tracking wire with a polymeric layer [see [0125] of Bagaoisan]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tracking wire of Fogarty and cover at least part of it with a polymeric layer according to the teachings of Bagaoisan in order to give the outside of the tracking wire properties different from the core [see [0125] of Bagaoisan]
Regarding claim 16, Fogarty discloses attaching the guide wire to the localization element [see FIG. 3E and [0144]-[0145] of Fogarty].
Fogarty does not disclose covering the attachment site with the polymeric layer.  
Bagaoisan further discloses covering the attachment site with the polymeric layer.[see [0125] of Bagaoisan disclosing that the entire length of the guide wire (which would include the attachment site) is covered with a polymer]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tracking wire of Fogarty and cover the attachment site with polymeric layer according to the teachings of Bagaoisan in order to give the outside of the tracking wire properties different from the core [see [0125] of Bagaoisan]
Regarding claim 17, Fogarty further discloses inserting a segment of the tracking wire into a lumen of a pusher.[see [0039]-[0041] of Fogarty and FIG. 3E and [0144]-[0145] of Fogarty disclosing that the localizing element (to which the guide wire is attached) is inserted to the lumen of  a pusher] 
Regarding claim 18, Fogarty further discloses positioning at least a part of the localization marker into a recess defined along the pusher.[see FIG. 3B and [0136] of Fogarty]  
Regarding claim 19, Fogarty further discloses sliding the pusher into a lumen of a delivery needle. [see FIG. 3B and [0136] of Fogarty; the pusher 700 slides within the lumen 210 of the delivery needle 300]
Regarding claim 20, Fogarty further discloses coupling a slidable delivery control [release trigger 356] to the pusher. [see FIG. 8 and [0346] of Fogarty] 



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793